Meaning of DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 4, 7 – 9, 11, 14, 17 – 19 and 28 - 31 and 8 are currently amended. Claims 2, 3, 5, 6, 12, 13, 15, 16 and 21 - 27 are cancelled. Claims 10 and 20 were previously presented.  Claims 32 and 33 are new.  Claims 1, 4, 8 – 11, 17 – 20, 28 – 33 are allowed.
Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance: claims previously rejected under 35 USC 101, rejection is withdrawn in light of claim amendments. The amendments, not limited to “define a first interdependent credential collection comprising a first plurality of digital credentials linked together in the one or more computer memories via a linked data format and credential set, the credential set having a first interdependent credential collection credential set status identifier indicating a status of the first interdependent credential collection, wherein if all of the first plurality of digital credentials are validated and verified, the first interdependent credential collection status identifier is set to a verified state and if at least one of the first plurality of digital credentials is not validated and verified, the first interdependent credential collection status identifier is set to an unverified state, credential set and comprising a number of individual digital credentials that are linked together in memory via a linked data format, wherein each individual digital credential of the first plurality of digital credentials is cryptographically verifiable and comprises machine-readable data, credential set includes at least one item of legitimate information provided by a primary source provider or issuer expressing a claim made by one person or organization about another, and a digital credential status identifier indicating a status of the individual digital credential determined based on one or more attributes associated with the individual digital credential”, integrate any previous abstract idea into a practical application.
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it "In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail..." Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/or recited; for example “determine whether the status identifiers for each of the individual digital credentials of the first plurality of digital credentials credential satisfy a verification parameter…is still accurate; set the status identifier of each of the individual digital credentials of the first plurality of digital credentials that have been determined to satisfy the verification parameter to verified; verify the first interdependent credential collection credential set based on a determination…, set the first interdependent credential collection status identifier…to verified; and digitally sign the verified first interdependent credential collection”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             

/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685